Title: To George Washington from Henry Laurens, 16 October 1778
From: Laurens, Henry
To: Washington, George


          
            Sir
            [Philadelphia] 16th October [1778]
          
          I had the honor of writing to Your Excellency the 13th Instant by Messenger Freeman.
          Inclosed Your Excellency will be pleased to receive an Act of Congress of yesterdays’ date for removing from Massachusetts Bay to Charlotte[s]ville in Virginia the Troops of the Convention of Saratoga unless Sir Henry Clinton shall have complied with one of the requisitions of Congress in their Act of the 11th September last.
          Also an Act of this date in a printed Paper forbidding every Person holding an office under the United States to encourage or attend at Theatrical Entertainments.
          I likewise trouble Your Excellency with an Act of the same date for preventing the spreading seditious Papers in these States by the Enemy under the Mask of Flags of Truce or otherwise and for punishing Persons detected in attempts to disperse such Papers—this, as I apprehend was intended to extend as a direction to Your Excellency, and to Commanders of seperate Departments, but upon a review I  
            
            
            
            find it is not so comprehensive it is therefore offered at present as matter of information. I have the honor to be &c.
          
          P.S: Your Excellency’s favor of the 6th Inst. & the Roll containing proceedings of a Court Martial on General Schuyler have been duly presented to Congress.
          
        